                                        Case 3:21-cr-00011-WHA Document 71 Filed 03/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 21-00011 WHA

                                  12           v.                                          REQUEST FOR RESPONSE BY
Northern District of California
 United States District Court




                                                                                           DEFENDANT TO NOTICE RE
                                  13   CHEN SONG,                                          FILING OF CLASSIFIED
                                                                                           INFORMATION PURSUANT TO
                                  14                  Defendant.                           CIPA SECTION 4
                                  15

                                  16        The Court has received an ex parte and in camera motion pursuant to Section 4 of the
                                  17   Classified Information Procedures Act (CIPA), 18 U.S.C. § App. III, as described in the
                                  18   government’s notice (Dkt. No. 70). Defendant is invited to provide a public response setting
                                  19   forth the points and authorities that she believes the Court should bear in mind while
                                  20   evaluating the Government’s motion. Defendant is also invited to file ex parte and in camera a
                                  21   statement delineating her defense. Such statement will assist both in assessing the materiality
                                  22   of the classified information to the defense and in crafting an adequate remedy. Both
                                  23   responses are due MARCH 18 AT 5:00 P.M.
                                  24        IT IS SO ORDERED.
                                  25   Dated: March 16, 2021.
                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
